Citation Nr: 0937707	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right wrist 
condition, to include as secondary to service-connected 
fracture of the 4th and 5th metacarpals of the right hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to 
December 1992.  He had additional service in the U.S. Naval 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran requested a videoconference hearing in his May 
2004 substantive appeal.  However, he failed to report for 
the hearing scheduled in October 2006. Therefore, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In March 2007 and January 2009, the Board remanded the claim 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development and adjudication.

In a statement received in July 2009, the Veteran alleged 
that disability associated with service-connected left lower 
extremity radiculopathy was more disabling than currently 
rated.  This issue was subject to a final Board decision in 
January 2009.  The Board refers to the RO an issue of 
entitlement to an increased rating for service-connected left 
lower extremity radiculopathy for appropriate action.


FINDING OF FACT

The Veteran's current right wrist disability, diagnosed as 
ulnar neuropathy, is not shown to have been manifested in 
service, to be related to an event during active or reserve 
service, and/or to have been caused or aggravated by service-
connected disability.




CONCLUSION OF LAW

Service connection for a disability of the right wrist is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the service connection claim involving secondary 
service connection under either the old or new criteria, 
which came in effect in October 2006 to address the Allen 
decision.  The Board has reviewed this case under both Allen 
and the old and new criteria.  See generally, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).

Where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is that 
such opinion is based on an accurate factual predicate, 
regardless of whether the information supporting the opinion 
is obtained by review of medical records or lay reports of 
injury, symptoms and/or treatment.  See Harris v. West, 203 
F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based 
on accurate lay history deemed competent medical evidence in 
support of the claim); Kowalski v. Nicholson, 19 Vet. App. 
171, 177 (2005) (holding that a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion 
was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may 
reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).  In Nieves-
Rodriguez, the Court indicated that the Federal Rules of 
Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding 
factors to be used by VA adjudicators in evaluating the 
probative value of a medical opinion.  The factors identified 
in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran primarily claims that he manifests a right wrist 
condition that is caused or aggravated by his service-
connected residuals of fracture of the 4th and 5th metacarpals 
of the right hand.  However, he has made a representation to 
a VA examiner that his current symptoms of numbness of the 
fingers, due to ulnar neuropathy, first began during his 
active service.

Historically, the Veteran's service treatment records (STRs) 
reflect that he incurred fractures the 4th and 5th metacarpals 
of the right hand in May 1984.  These fractures healed with a 
moderate volar angulation.  The Veteran sought treatment for 
right hand pain in September 1984, January 1985, July 1985, 
December 1991, and March 1992.  However, the right hand 
demonstrated good strength and grip.  No abnormality of the 
right wrist, or neurologic abnormality of the right upper 
extremity, was noted.

On his initial VA Compensation and Pension (C&P) examination 
in February 1993, the Veteran described a constant dull ache 
in his right hand.  Examination showed a 5-degree angulation 
dorsally of the right 5th metacarpal with full grasp strength 
of the hand, and full mobility of all right hand fingers.  No 
abnormality of the right wrist, or neurologic abnormality of 
the right upper extremity, was noted.

The Veteran's November 1993 enlistment examination for the 
Naval Reserves provided opinion that the Veteran's fractures 
of the right 4th and 5th metacarpals were well-healed with 
full range of motion (ROM).  This disorder was not considered 
disabling (NCD).  No abnormality of the right wrist or 
neurologic abnormality of the right upper extremity, was 
noted.  Additional Naval Reserve examinations in December 
1993 and September 1998 again found no abnormality of the 
right wrist or neurologic abnormality of the right upper 
extremity.

In September 2002, the Veteran was seen in the VA clinical 
setting reporting right wrist pain, weakness and difficulty 
gripping objects.  The Veteran also reported decreased 
flexion, extension and lateral rotation that worsened with 
radial motion.  Examination revealed decreased flexion, 
extension and lateral rotation of the right wrist secondary 
to tenderness at the ulnar aspect of the dorsal surface and a 
bony overgrowth on the 5th metacarpal of the right hand.  The 
examiner offered assessments of right hand deformity status 
post fracture, and right wrist deformity "probably secondary 
to injury."

A VA consultation in October 2002 indicated that X-ray 
examinations of the right hand demonstrated apparent old 
fracture of the right 5th metacarpal bone and obvious wrist 
injuries.  It was noted that wrist series X-ray examinations 
were recommended by the radiologist.  The assessment of right 
wrist deformity "probably secondary to injury" was 
continued.

On VA C&P examination in February 2003, the Veteran reported 
a history of injuring his right hand, resulting in fractures 
of the 4th and 5th metacarpals, while in service in 1984.  He 
described chronic pain of the fingers since the injury and, 
approximately "5-6 years ago his wrist started giving him 
more problems and becoming more sore."  

On physical examination, the examiner described the right 
wrist as demonstrating no swelling or deformities, but a 
prominent ulnar styloid was noted.  X-ray examination showed 
the wrist to be ulnar negative by approximately 2 mm., having 
a large ulnar styloid, and showing no signs of degeneration.  
The examiner diagnosed the Veteran with right wrist pain and 
decreased motion, and opined that it was not more likely than 
not that the right wrist disability was related to service-
connected activity.

The subsequent VA clinical records are significant for a May 
2003 VA clinical consultation wherein the Veteran conceded a 
boxer's fracture two-years previous.  The examiner provided 
an impression of numbness and weakness of the right hand 
secondary to boxers' fracture per history of the Veteran.

A November 2003 neurology consultation included the Veteran's 
report of right hand fracture in 1988 who "since the past 
few years ... has been feeling tingling in the tip of the 
fourth and fifth digits, as well in the dorsum and in the 
palm.  [The Veteran] is having pain in his all wrist."  In 
March 2004, a neurology consultation indicated normal EMG 
results.  A diagnosis of cutaneous of ulnar nerve was 
provided.

On VA C&P examination in March 2008, the Veteran asserted 
that the numbness and weakness of his right fingers began in 
1985, related to a Boxer's fracture.  The examiner diagnosed 
peripheral neuropathy in the ulnar area of the right hand in 
the right little finger and ulnar part of hand.  The examiner 
opined that the peripheral neuropathy was not due to service-
connected cervical spine disability, and appeared to offer an 
assessment that the Veteran's peripheral neuropathy in the 
ulnar area of the right hand was due to the Veteran's Boxer's 
fracture.

In March 2009, the Veteran underwent VA C&P examination based 
upon review of the claims folder.  An x-ray examination of 
the right wrist demonstrated a stable 5th metacarpal 
fracture, and lucencies at the radial bases of the ulnar 
styloids bilaterally, which could represent erosions but more 
likely represented subchondral cysts or normal variant.  
After review of the September 2002 X-ray report, the 
radiologist stated that the September 2002 report was meant 
to say "no" obvious wrist deformities.  An EMG of the right 
upper extremity in February 2004 was interpreted as being 
within normal limits (WNL).  The examiner, upon review of the 
claims folder, diagnosed ulnar neuropathy compression at or 
above the wrist.  The examiner stated that the right wrist 
disability had an onset in 1998, and that the current 
decreased range of motion (ROM) was either due to poor effort 
or some condition not related to service-connected (SC) 
injury.

As noted by the Board in the January 2009 remand, the record 
contains conflicting lay and medical evidence regarding the 
onset and etiology of the Veteran's right wrist disability.  
Of particular significance, the Veteran has variously 
reported right wrist symptomatology as either being present 
in service and/or having an onset more than 5 years after his 
separation in service.  Unfortunately, the Veteran's report 
of an in-service onset of symptoms lacks reliability and 
credibility as it is not consistent with the overall 
evidentiary record and directly contradicts his own 
statements to the contrary.

The Veteran's STRs, the February 1993 VA C&P examination 
report, and Naval Reserve examinations from November 1993 to 
September 1998 provide strong probative evidence against this 
claim, failing to suggest the onset of a right wrist 
disability in service or contemporaneous in time to the 
Veteran's discharge from active service.  Additionally, none 
of these examination reports disclose the existence of any 
lay or medical evidence of right wrist disability.

In fact, the post-service medical evidence first reflects the 
Veteran's treatment for right wrist symptoms in 2002.  The 
Board must note the lapse of many years between the Veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).

The Veteran's first documented statement regarding the onset 
of his symptoms, during a February 2003 VA C&P examination, 
provides highly probative evidence against this claim.  At 
that time, the Veteran described problems with right wrist 
soreness beginning 5 to 6 years previous, which is after his 
discharge from service.  Similarly, in November 2003, the 
Veteran informed a VA examiner that his tingling sensations 
had been present for "the past few years."  These 
statements are consistent with the overall evidentiary record 
which fails to show any report of right wrist symptomatology 
when being evaluated for his right hand disability during 
service or in the reserves.  

On the other hand, the Veteran first reported the in-service 
onset of wrist symptoms to a VA examiner in 2008, when being 
evaluated for the etiology of this disorder.  These statement 
contradicts his prior February and November 2003 statements 
and is inconsistent with the documentary evidence in the form 
of his STRs, the February 1993 VA C&P examination report, and 
Naval Reserve examinations from November 1993 to September 
1998.

Overall, the Board finds that the credible lay evidence in 
this case reflects the onset of right wrist symptomatology 
several years after active service.

Based upon this lay history, the Board finds that the March 
2009 VA examiner opinion provides the most persuasive 
evidence concerning the onset and etiology of the Veteran's 
right wrist disability.  This examiner found the onset of 
right wrist disability to 1998, which is consistent with the 
Veteran's own report of history provided to VA physicians in 
February and November 2003.  This examiner explained that the 
Veteran's right wrist disability stemmed from compression of 
the ulnar nerve at or above the wrist, and that the Veteran's 
symptomatology was not related to the service-connected 
fracture residuals of the 4th and 5th metacarpals.  The 
examiner indicated that the Veteran's X-ray examination 
results did not reflect any obvious injuries, and explained 
that the September 2002 radiologist incorrectly stated that 
"obvious injury" was demonstrated rather than "no" obvious 
injury.  Notably, the Veteran's abnormality located at the 
radial base of the ulnar styloid is also present in the left 
wrist, which the examiner indicated suggested subchondral 
cyst or a normal variant of anatomy.

A VA C&P examination in February 2003, which relied upon the 
Veteran's accepted history of right wrist symptoms beginning 
in 1998, opined that it was not more likely than not that the 
right wrist disability was related to service-connected 
activity.  This opinion holds some probative value against 
this claim which is lessened by a failure to explain the 
basis for the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  

The Board is aware that VA clinicians in September and 
October 2002 provided assessments of right wrist deformity 
"probably secondary to injury."  As noted above, the 
Veteran has the same findings in the left wrist.  Neither of 
these clinicians offered any rationale supporting their 
conclusion, other than referencing September 2002 X-ray 
examination results which reported "obvious" deformity of 
the right wrist.  The March 2009 VA examiner reviewed the 
September 2002 X-ray findings, and indicated that the 
radiologist meant to say "no" obvious deformity.  The lack 
of rationale, and potential misinterpretation by the 
September 2002 radiologist, lessens any probative value of 
these assessments.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  

The Board is also aware of a VA clinician assessment in May 
2003 which provided an impression of numbness and weakness of 
the right hand secondary to boxers' fracture "per history of 
the Veteran."  From the terminology utilized by the 
clinician, it appears clear that the VA clinician was merely 
reiterating the Veteran's reported history, which does not 
constitute a competent medical opinion.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1993) (medical examination 
report simply reporting a past medical history, unenhanced by 
any additional medical comment, does not constitute competent 
medical opinion).  Even assuming this constitutes a medical 
"opinion," it relies on the Veteran's report of a boxer's 
fracture in approximately 2001, which clearly does not 
reflect any injury incident to active or reserve service.  

In any event, no rationale for this opinion was provided 
lessening any potential probative value when compared to the 
March 2009 VA C&P report.

Finally, the Board is aware of a March 2008 VA C&P examiner 
opinion which appeared to offer an assessment that the 
Veteran's peripheral neuropathy in the ulnar area of the 
right hand was due to the Veteran's Boxer's fracture.  The 
Board first notes that no rationale was offered for the 
opinion, which lessens the overall probative value.  Stefl, 
21 Vet. App. 120, 124 (2007).  More importantly, this opinion 
appears to be premised on the Veteran's assertion of numbness 
and weakness of the right fingers beginning in 1985, which 
the Board has rejected as factually untrue.  As such, this 
opinion holds little, if any, probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (medical opinion can be 
rejected if the based on a rejected factual basis).

Finally, the Board notes that there is no competent evidence 
to show that arthritis of the right wrist was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

With respect to the Veteran's own contentions, and the lay 
statements, the Veteran has provided inconsistent accounts 
regarding the onset of his right wrist symptoms, as well as 
when he incurred a boxers fracture of the right hand (either 
1984 or 2001, or both), which impeaches the overall 
reliability of his recollections.  Other than the Boxer's 
fracture documented in 1984, the Veteran does not describe 
any further injury during active or reserve service.  

Overall, the Board assigns greater probative value and 
reliability to the statements made by the Veteran in service 
and during the reserves as these statements were made while 
the events were fresh in his memory, and bear the indicia of 
reliability as they were made in the context of seeking 
appropriate medical treatment and evaluation of his 
suitability for military service.

Otherwise, the Board acknowledges the belief of the Veteran 
that his current right wrist symptoms are causally related to 
events during service or proximately due to service-connected 
fracture residuals of 4th and 5th metacarpals.  However, there 
is no evidence that the Veteran is trained or educated in 
medicine; therefore, he is not competent to offer an opinion 
as to the nature and etiology of this disorder.  Espiritu, 2 
Vet. App. at 494; 38 C.F.R. § 3.159(a).

Based on the above, the Board finds that the service and 
post-service records, as a whole, provide more evidence 
against this claim than in favor of this claim, and the most 
highly probative evidence in this case provides evidence 
against this claim.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim on direct, 
presumptive and secondary service connection bases, and that 
the claim must be denied.  The benefit of the doubt rule does 
not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter dated July 2002 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim on direct and presumptive 
bases as well as the relative duties upon himself and VA in 
developing his claim.  A post-adjudicatory RO letter in 
January 2003 informed the Veteran of the types of evidence 
and/or information deemed necessary to substantiate his claim 
on a secondary basis.  Additional development notices were 
provided in June 2004 and April 2007.

Additionally, a post-adjudicatory RO letter dated September 
2006 advised the Veteran of the criteria for assigning a 
disability rating and effective date of award, should service 
connection be awarded.  

Overall, the Veteran has been provided content compliant VCAA 
notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any timing deficiencies 
were cured with readjudication of the claim in the June 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the Veteran's STRs and 
relevant VA treatment records.  There are no outstanding 
requests for VA to obtain any private medical records which 
the Veteran has both identified and authorized VA to obtain 
on his behalf.

The Board has also obtained medical opinion as necessary to 
decide the claim.  The Board finds that the March 2009 VA C&P 
examination report is adequate for deciding this case, and 
substantially complies with the Board's January 2009 remand 
directives.  The examiner noted that an upcoming EMG 
evaluation may be helpful in shedding further light on the 
right wrist condition, but did not indicate that the 
examination, if in fact actually performed, was necessary to 
diagnose the Veteran's disorder.  

In January 2007, the Veteran's representative requested the 
Board to obtain an independent medical examiner (IME) opinion 
based upon argument that the issue involved medical 
complexity.  The Board, however, disagrees that the 
disability involved poses a medical problem of such obscurity 
or complexity to warrant an IME opinion.  See 38 C.F.R. 
§ 3.328.  The Board finds that the extensive medical record 
in this case provides adequate information to successfully 
adjudicate this case at this time with no prejudice to the 
Veteran.  Further development of this case, beyond the 
extensive development this case has undergone by the VA, is 
clearly not warranted, particularly in light of the Veteran's 
statements regarding the etiology of this disability, which 
are not always consistent.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

Service connection for right wrist disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


